DETAILED ACTION
This Office Action is in response to the application as originally filed on 03/24/2021. The detail office action to the pending claims 1-20 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
The Abstract of the Disclosure filed on 03/24/2021 is objected to because it is not a concise statement of the technical disclosure of the patent, rather it is simply a copy of one of the claims (e.g. Claim 1). The abstract should be a brief narrative of the technical disclosure as a whole and summarize the invention to enable the Office and the public to determine quickly from a cursory inspection the nature and gist of the technical disclosure. Applicant is reminded of the proper content of an abstract of the disclosure: If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a process, the steps. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first semiconductor device and the “second semiconductor device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to because of the following informalities: 
Each of Claims 1-20 are objected to because they didn’t comply with one or more claim formality requirements according to 37 CFR 1.75. Each of said claims include a double bracket “[  ]” reference character when numbering the claims in ascending order. As, the use said double bracket may cause reading and/or printing difficulties, the Applicant is required to furnish amendments of said claims under 37 CFR 1.121(c).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Pending dependent claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter “wherein the first terminal is connected to an input terminal of the first power amplifier, and the second terminal is connected to an input terminal of the second power amplifier”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Pending dependent claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, the claim recites “wherein the first terminal is connected to an input terminal of the first power amplifier, and the second terminal is connected to an input terminal of the second power amplifier”. The Examiner finds said limitation of claim 7 unclear when read in view of the disclosure, as a whole. Because, the disclosure (see Para [0050] and Fig. 1, below) clearly recite and illustrate that the first terminal is connected to the output terminal of the first power amplifier, and the second terminal is connected to the output terminal of the second power amplifier, but not the other way around as recited in claim 7.

 [0050]  According to the present  embodiment, terminal 511 of switch 51 is one example of the first terminal. Terminal 511 is connected to the output terminal of power amplifier 11. According to the present embodiment, terminal 512 of switch 51 is one example of the second terminal. Terminal 512 is15 connected to the output terminal of power amplifier 12. Terminals 


    PNG
    media_image1.png
    817
    560
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018168500 to Kita et al.  (references are done to the family member US10924070, which is hereby also annexed) in view of US2005/0258452 to  Konishi et al. (“Konishi”), (The comments in parentheses apply to the prior art document/s)

RE claims 1 and 15, Kita et al. (“Kita”, hereinafter) discloses a radio frequency module (e.g. Kita, Title, Abstract) and a communication device (e.g. Kita, Fig. 1) comprising: a signal processing circuit configured to process a radio frequency signal (e.g. Kita, Fig. 10); and a radio frequency module configured to transfer the radio frequency signal between the signal processing circuit and an antenna (e.g. Kita, Fig. 10), the radio frequency module including a module board (e.g. Kita, Figs. 1 and 9); a first semiconductor device containing a first power amplifier and a second power amplifier (e.g. Kita, Figs. 1, 9, Col. 12, lines 5-40, Col. 6, lines 45-50: first semiconductor chip contains first power amplifing and second power amplifying units); and a second semiconductor device containing a first switch (e.g. Kita, Fig. 1, Col. 12, lines 5-15: the first switch 31 is provided in the second semiconductor chip), the first switch including a first terminal connected to the first power amplifier and a second terminal connected to the second power amplifier (e.g. Kita, Fig. 1 illustrates the first switch including a first terminal connected to the first power amplifier and a second terminal connected to the second power amplifier), wherein the first semiconductor device and the second semiconductor device are [stacked together and] disposed on the module board (e.g. Kita, Figs. 1, 9 illustrate the first semiconductor chip and the second semiconductor chip are disposed on the module board).  
While disclosing a high-frequency module comprising multilayer substrate (printed circuit board), wherein the multilayer substrate including semiconductors on separate surfaces comprising components that are mounted on the module board (e.g. Fig. 2 and Col. 7, lines 25-65), the subject matter of claims 1 and 15 differs from Kita in that Kita does not explicitly disclose the first and second semiconductor devices are [stacked together], as recited. However, Konishi teaches or suggests, in the same technical field, a first semiconductor device and a second semiconductor device that are stacked together (e.g. Konishi, Figs. 4, 18, and Paras [0028], [0075], [0108]: first semiconductor device and second semiconductor device are stacked together). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the element/feature disclosed by Kita with Konishi’s teaching or suggestion therefore it is possible to reduce the area of the module board, and thereby minimize size of the radio frequency module. Therefore one of ordinary skill in the art, such as an individual working in a field related to high-frequency modules and communication devices, could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately, with each element retaining its advantageous function, yielding the predictable result. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1 and 15.

RE claims 2 and 16, Kita disclose the radio frequency module according to claims 1 and 15, wherein in a plan view of the module board, the second semiconductor device overlaps both the first power amplifier and the second power amplifier contained in the first semiconductor device (e.g. Kita Fig. 3, Col. 2, lines 1-10, Col. 9, lines 5-25).  

RE claims 3 and 17, Kita disclose the radio frequency module according to claims 2 and 16, wherein each of the first power amplifier and the second power amplifier is a multistage amplifier (e.g. Kita, Figs. 1, 9, Col. 6, lines 45-60, Col. 13, lines 35-40: Each of the power amplifiers comprise a number of amplifying elements arranged as illustrated by the figures), and in the plan view of the module board, the second semiconductor device overlaps both an input stage of the first power amplifier and an input stage of the second power amplifier (e.g. Kita Fig. 3, Col. 2, lines 1-10, Col. 9, lines 5-25).  

RE claims 4 and 18, Kita disclose the radio frequency module according to claims 3 and 17, wherein in the plan view of the module board, the second semiconductor device overlaps neither an output stage of the first power amplifier nor an output stage of the second power amplifier (e.g. Kita Figs. 1, 9: as illustrated the second semiconductor device does not overlap the output section of the amplifiers).  

RE claims 5 and 19, Kita disclose the radio frequency module according to claims 1 and 15, wherein the first semiconductor device is disposed on the module board (e.g. Kita, Figs. 1, 9 illustrate the first semiconductor chip is disposed on the module board).
The subject matter of claims 5 and 19 differs from Kita in that Kita does not explicitly disclose the second semiconductor device is stacked on the first semiconductor device, as recited. However, Konishi teaches or suggests, in the same technical field, a second semiconductor device that is stacked on a first semiconductor device (e.g. Konishi, Figs. 4, 18, and Paras [0028], [0075], [0108]: the second semiconductor device is stacked on the first semiconductor device). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the element/feature disclosed by Kita with Konishi’s teaching or suggestion therefore it is possible to reduce the area of the module board. Therefore one of ordinary skill in the art, such as an individual working in a field related to high-frequency modules and communication devices, could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately, with each element retaining its advantageous function, yielding the predictable result. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 5 and 19.

RE claims 6 and 20, Kita disclose the radio frequency module according to claims 1 and 15, wherein the first terminal is connected to an output terminal of the first power amplifier, and the second terminal is connected to an output terminal of the second power amplifier (see Fig. 1 of Kita which disclose the first terminal is connected to an output terminal of the first power amplifier, and the second terminal is connected to an output terminal of the second power amplifier).

RE claim 7, Kita disclose the radio frequency module according to claim 1, wherein the first terminal is connected to an input terminal of the first power amplifier, and the second terminal is connected to an input terminal of the second power amplifier (Considering the 112(a), (b) rejections, set forth above, (e.g. Kita, Col. 3, lines 1-10).

RE claim 8, Kita disclose the radio frequency module according to claim 7, wherein the second semiconductor device further contains a second switch including a third terminal connected to an output terminal of the first power amplifier and a fourth terminal connected to an output terminal of the second power amplifier (e.g. Kita, Col. 6, lines 5-35).

 RE claim 13, Kita disclose the radio frequency module according to claim 1, further comprising: a low noise amplifier, wherein the first semiconductor device and the low noise amplifier are disposed on mutually opposite surfaces of the module board (e.g. Kita, Col. 6, lines 45-60).  

 
Allowable Subject Matter
Claims 9-12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632